DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response/arguments filed 11/15/2021. Claims 1, 5, 6, 11, 13, 14, 20, and 25-27 have been amended and no claims have been newly added. Accordingly, claims 1-2, 5-7, 11, 13-20, 22, and 25-27 are pending.

Response to Arguments
Applicant’s arguments, see pages 9-10 filed 11/15/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 1, 2, 5-7, 11, 13-20, 22, and 25-27 has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 11/15/2021, with respect to the rejections of claims 1, 2, 5-7, 11, 13-18, and 25-27 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The applicant has amended claim 1 such that the predetermined location is a first, non-zero, speed distance prior to the crest in contrast to the previous claim 1 wherein the predetermined location is a first, non-zero, speed distance ahead of the crest. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Follen US20170129492A1 and Johansson et al. US20140350819A1 as recited below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  1-2, 5-7, 11, 13-18, and 25-27are rejected under 35 U.S.C. 103 as being unpatentable over Follen et al. US20170129492 A1 (henceforth Follen) in view of Johansson et al. US20140074370A1 (henceforth Johansson)

Regarding claim 1:
Follen discloses:
A speed control system for a vehicle, the speed control system being configured to: automatically cause application of positive and negative torque, as required, to one or more wheels of the vehicle to cause the vehicle to travel in accordance with a target speed value

the target speed value being stored in a memory of the speed control system;
(In para 0033, “A non-limiting example includes the speed reference determination module 250 configured to provide the vehicle speed reference command 252 to an output device which is a non-transient memory storage location. The vehicle speed reference command 252 is read from the non-transient memory storage location and utilized to adjust a speed reference for a vehicle, for example as a cruise control set speed adjustment.” As shown in Fig. 2, the speed reference determination module 250 provides the vehicle speed reference command 252 to a memory storage. This is utilized to adjust a speed reference for a vehicle such as cruise control set speed adjustment.)
 detect a crest of a slope in front of the vehicle; wherein the speed control system is configured automatically to attempt to adjust a speed of the vehicle to cause the vehicle to travel at a predetermined crest speed value when the crest of a slope is detected in front of the vehicle,
(Fig. 10a shows the cruise speed controller regulating the speed of vehicle 1010 as it descends a grade 1020 in a road and Fig. 10b depicts the velocities of vehicle 1010 before, during, and after it descends grade 1020. Fig. 10a and Fig. 10b shows the pre-downhill deceleration before vehicle 1010 reaches the crest which is detected (para 0057) ahead of the vehicle. In para 0063, “It is contemplated in some embodiments that the end of the distance "d" coincides with the beginning of a grade change such as that shown in FIG. 10, but in other embodiments the distance "d" is merely an effective distance in advance of a sufficiently steep grade. In this way the grade of the terrain at one or more points along the distance "d" 1080 may not be strictly level ground, but that points following distance "d" 1080 are of sufficiently high grade change to cause vehicle deceleration anticipated by the control system that results in vehicle speed decreasing toward the droop lower bound 1060.” The cruise control system is configured to automatically (para 0003) adjust the speed of the vehicle in anticipation of an upcoming hill and therefore cause the vehicle to travel at a crest speed value (i.e. during distance “d”) before the descent.)
the predetermined crest speed value being determined based at least in part on terrain gradient information in respect of terrain prior to the crest, the terrain gradient information comprising information indicative of a gradient of the driving surface in front of an instant location of the vehicle over a prescribed distance prior to the crest.
(In para 0066, “Turning now to FIG. 12, one implementation of either or both the pre-hill methodologies shown in FIGS. 10a, 10b, 11a, and 11b is shown in block diagram form. A grade of the upcoming terrain (whether uphill like grade 1020 or downhill like grade 1030) is provided to a speed change procedure 1100 that is used to compute a change in speed of the vehicle as a result of a grade in the terrain upon which the vehicle is travelling. The grade of the upcoming terrain can in some forms be continuously updated in the controller as the vehicle travels upon the terrain.” And in para 0051, “In certain embodiments, the surface classification may include one of an uphill surface, a downhill surface, and/or a flat surface. Procedure 900 continues from operation 912 to operation 914, where a speed mode is determined for each of the current and next sections based on the surface classification for each section determined in operation 912”. The surface classification (i.e. the terrain gradient information) includes an uphill, a downhill, and/or a flat surface. The speed mode for the current section (i.e. prior to the crest) is determined based on the surface classification.)

		Follen 
control the speed of the vehicle to achieve the predetermined crest speed value at a predetermined speed location with respect to the crest of the slope, (See Fig. 10a, 10b) the predetermined speed location being determined at least in part based on the gradient information in respect of terrain prior to the crest (See Para. 0043, “The mode identification adjustment module 336 receives the average grade 234 and the speed mode output 334 as inputs to determine and output the vehicle speed mode 242 to allow for a pre-hill adjustment length, which may be applied to each route section. In certain embodiments, the vehicle speed mode 242 may be based on a lookup table as a function of the current route section and the next route section, an example of which is further detailed in FIG. 8.” The predetermined speed location (i.e. pre-hill adjustment length) is determined which is based in part on the gradient information in respect of terrain prior to the crest.)

Follen does not specifically state wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest in dependence on the gradient information indicating the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount.
However, Johansson teaches:
 wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest in dependence on the gradient information indicating the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount.
(See Para. 0010, “Similarly, the LACC allows the reference speed v.sub.ref to drop to a level below the set-speed v.sub.set before a steep downgrade, since on such a downhill run the vehicle will presumably be accelerated by its high train weight.“ See Fig. 2 at the end of the plateau (i.e. a driving surface not inclined above a horizontal plane by more than a first predetermined amount).  The predetermined speed location is a first, non-zero, speed distance prior to the crest.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Follen to incorporate the teachings of Johansson to include wherein the predetermined speed location is a first, non-zero, speed distance prior to the crest in dependence on the gradient information indicating the driving surface is not inclined above a substantially horizontal plane by more than a first predetermined amount in order reduce fuel consumption without journey time being affected. See Para. 0010 of Johansson “it is better from a fuel economy perspective to take advantage of the vehicle's acceleration by its own weight downhill than to initially accelerate before the downgrade and then brake downhill. The LACC can thus reduce fuel consumption without journey time being affected.”
	

Regarding claim 2:
Follen discloses:
wherein the terrain gradient information comprises information indicative of the gradient of the driving surface substantially at the instant location of the vehicle.
(In para 0066, “A grade of the upcoming terrain (whether uphill like grade 1020 or downhill like grade 1030) is provided to a speed change procedure 1100 that is used to compute a change in speed of the vehicle as a result of a grade in the terrain upon which the vehicle is travelling. The grade of the upcoming terrain can in some forms be continuously updated in the controller as the vehicle travels upon the terrain” The terrain gradient information is continuously updates as the vehicle travels upon the terrain (i.e. at the instant location of the vehicle).)

Regarding claim 5:
Follen discloses:
wherein the predetermined crest speed value is set to a first crest speed value in dependence on gradient information indicating that driving surface over the prescribed distance prior to the crest is inclined above a substantially horizontal plane by more than a first predetermined amount
(Fig. 8 illustrates a speed mode lookup table 800 as a function of a current route section and a next route section. For example, when the current route section is classified as a downhill surface (i.e. an inclined surface) and the next route 

Regarding claim 6:
Follen discloses:
wherein the predetermined crest speed value is set to a second crest speed value different from the first crest speed value in dependence on gradient information indicating that driving surface is not inclined above the substantially horizontal plane by more than the first predetermined amount 
(As shown in Fig. 8, if the current section is flat (i.e. the driving surface is not inclined above a substantially horizontal plane by more than the predetermined amount), and the next section is a downhill, then the predetermined crest speed value is set to a pre-downhill slowdown. This specific example is also depicted in Fig. 10.)

Regarding claim 7:
Follen 
wherein the first crest speed value is greater than the second crest speed value. 
(The first crest speed value (i.e. a pre-hill speed up) is greater than the second crest speed (i.e. a pre-downhill slowdown).)

Regarding claim 11:
Follen discloses:
wherein the predetermined speed location is set to be a second speed distance from the crest in dependence on the gradient information indicating that the driving surface is inclined above a substantially horizontal plane by more than the first predetermined amount wherein the second speed distance is substantially zero.
(Fig. 10 shows vehicle 1010 on a downhill (i.e. a driving surface that is inclined). At the bottom of the hill, the vehicle’s velocity is set to return to the driver’s set speed as shown in the image below. The speed location is at a second speed distance from the crest, where the speed distance value is substantially zero.  The vehicle’s speed is set to return to the driver’s set speed which is at a location at a distance from the crest that is nearly zero.)

    PNG
    media_image1.png
    388
    543
    media_image1.png
    Greyscale


Regarding claim 13:
Follen discloses:
wherein the second speed distance is set to a second distance beyond the crest in dependence on the gradient information indicating that the driving surface is inclined above the substantially horizontal plane by more than the first predetermined amount.
(Fig. 11 shows vehicle 1010 on an uphill (i.e. a driving surface that is inclined). At the top of the hill, the vehicle’s velocity is set to return to the driver’s set speed as shown in the image below. The speed location is at a second speed distance from the crest, where the speed distance value is at a distance beyond the crest (as shown in the image below). The vehicle’s speed is set to return to the driver’s set speed which is at a location at a distance beyond the crest.)

    PNG
    media_image2.png
    390
    547
    media_image2.png
    Greyscale


Regarding claim 14:
Follen discloses:
configured to cause vehicle speed to begin to reduce to the predetermined crest speed value when the vehicle is at a predetermined control location, the predetermined control location being a predetermined control distance ahead of the predetermined speed location
(As shown in Fig. 10 and in para 0056, “As suggested in the figure, at a distance "d" 1080 in advance of the grade 1020, the cruise reference speed begins a reduction in regulated velocity toward the droop lower bound 1060 which causes a resultant downward trend in vehicle velocity. The cruise reference speed can follow a deceleration profile "a" 1090 as depicted in FIG. 10 which is illustrated as a straight line change occurring over a distance "d".” The vehicle 

Regarding claim 15:
Follen discloses:
wherein the predetermined control distance is calculated as the distance travelled by the vehicle at an instant target speed value in a predetermined time period.  
(The distance “d” 1080 (i.e. the control distance) is calculated based on the output dV. Fig. 12 further shows the change in velocity dV being provided in the Length of Pre-hill Mode block 1110 to determine the distance “d”. Furthermore, in para 0068, “the distance "d" 1080 can be calculated through a regression function such as d=C1+C2*dV.” The distance “d” is calculated using the change of speed dV. Since speed includes time, then the distance “d” is calculated at a speed value in a time period.)

Regarding claim 16:
Follen discloses:
wherein the predetermined control distance is calculated based at least in part on the gradient information in respect of the terrain prior to the crest.
,“The output dV of the speed change procedure 1100 is provided to a Length of Pre-Hill Mode procedure 1110 that determines the distance "d" 1080.”. The distance “d” 1080 (i.e. the control distance) is calculated based on the output dV. Fig. 12 further shows the change in velocity dV being provided in the Length of Pre-hill Mode block 1110 to determine the distance “d”. In the equation shown in para 0067, and the equation shown below, the change of speed dV includes P_grade, which represents the gradient of downhill 1020 as shown in Fig. 10a. Furthermore, in para 0068, “the distance "d" 1080 can be calculated through a regression function such as d=C1+C2*dV.” The distance “d” is calculated using the change of speed dV, which includes the gradient information for downhill 1020. Thus, the control distance “d” is calculated based on the gradient information in respect of terrain prior to the crest (i.e. the second crest in Fig. 10a).)

    PNG
    media_image3.png
    126
    575
    media_image3.png
    Greyscale


Regarding claim 17:
Follen discloses:
wherein the predetermined control distance is arranged to decrease with increasing gradient of the terrain prior to the crest based on the gradient information


Regarding claim 18:
Follen discloses:
wherein the predetermined control distance is arranged to increase with increasing downhill gradient of the terrain prior to the crest, based on the gradient information.
(The same rational in regard to claim 17 applies here. As the downhill gradient (i.e. a negative gradient) increases, the change of speed dV increases. Since dV increases, the control distance “d” also increases from the equation d= C1 + C2*dV)

	Regarding claim 25:
	Follen discloses:
The speed control system according to claim 1 comprised in the vehicle.
(Vehicle system 100 includes an electric or engine control unit (ECU) (para 0021))

Regarding claim 26,


Regarding claim 27,
All limitations have been examined with respect to the speed control system of a vehicle in claims 1. The method taught/disclosed in claim 27 can clearly perform the speed control system of claims 1. Therefore claim 27 is rejected under the same rationale.

Allowable Subject Matter
Claims 19, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The limitation in claim 19: wherein the predetermined control distance is determined based at least in part on an identity of a selected one of a plurality of driving modes in which the vehicle is operating. 
The limitation of claim 20: wherein in each of the plurality of driving modes at least one of a plurality of vehicle subsystems is caused to operate in a predetermined one of a plurality of configuration modes of that subsystem, the subsystem configuration mode being determined in dependence based on the selected driving mode, the vehicle subsystems including at least one of a powertrain subsystem, brakes subsystem and a suspension subsystem. (This limitation includes where each driving mode is caused to operate in a plurality of configuration modes of that subsystem, where the vehicle subsystems includes at least one of a powertrain subsystem, brakes subsystem, and a suspension system. This specific limitation is not anticipated or made obvious by the prior art on record.)
The limitation of claim 22: wherein the driving modes include at least one mode adapted for driving over the high drag surfaces, wherein the predetermined control distance is arranged to be lower for control modes adapted for operation on the high drag surfaces relative to control modes adapted for operation on low drag surfaces, for a given driving surface topography. (This limitation includes where the driving modes include at least one mode for driving over high drag surfaces, wherein the control distance is arranged to be lower for control modes adapted for operation on high drag surfaces relative to control modes adapted for operation on low drag surfaces. This specific limitation is not anticipated or made obvious by the prior art on record.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669